Title: To James Madison from Otho Shrader, 7 May 1806 (Abstract)
From: Shrader, Otho
To: Madison, James


                    § From Otho Shrader. 7 May 1806, Somerset, Pennsylvania. “The receipt of your letter of the 26th. of last month [not found] inclosing my Commission as Judge in the Territory of Louisiana, I have the honor to acknowledge.
                    “You will please to present to the President of the United States my grateful acknowledgment for the confidence which he hath been so good to repose in my [sic], and to give him the assurance that no exertions will be spared on my part to perform the duties of said Office to the best of my abilities. You will also please to inform him that I intend to leave this place with my family in the course of three weeks on my journey to the Territory.”
                